UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1098



MICHAEL A. SCOTT,

                                               Plaintiff - Appellant,

          versus


NORFOLK SOUTHERN CORPORATION; DAVID R. GOODE;
STEPHEN CRAIG TOBIAS; JON L. MANETTA; DONALD
W. MAYBERRY; WILLIAM E. HONEYCUTT; LEWIS D.
HALE; TIMOTHY A. HEILIG; C. D. VITTUR; D. D.
GRAAB; A. L. LUTTRELL; JERRY R. GRAY; W. F.
HENLEY; J. E. PAIR,

                                              Defendants - Appellees,

          and


J.   W.  CLEMMER;    LANDMARK    COMMUNICATIONS,
INCORPORATED,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-97-522-2)


Submitted:   December 22, 1998             Decided:   January 15, 1999


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael A. Scott, Appellant Pro Se. David Nash Payne, KAUFMAN &
CANOLES, Norfolk, Virginia; Samuel Johnson Webster, Heather Ann
Mullen, WILLIAMS, KELLY & GREER, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael Scott appeals from district court orders denying him

relief in his civil action in which he asserted various claims re-

lated to alleged post-employment discrimination.   We have reviewed

the record and the district court's orders and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Scott v. Norfolk Southern Corp., No. CA-97-522-2 (E.D. Va.

Dec. 18, 1997, July 10, 1998).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED



                                 2